Citation Nr: 0907947	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-28 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a low 
back disorder, and whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  

In July 2008, the Veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing).    


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in an April 2002 rating decision.  Although notified of the 
denial, the Veteran did not initiate an appeal.  

2.  Evidence received since the final April 2002 rating 
decision is new, relevant, and raises a reasonable 
possibility of substantiating the low back disorder claim.

3.  There is no evidence of a chronic low back disorder at 
separation from service or of arthritis in the low back 
within one year after service, and there is probative medical 
evidence against a link between the Veteran's current low 
back disorder and his period of active military service - 
including the low back strain treated during service.   


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the low back disorder claim in 
April 2002.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  

3.  Degenerative disease of the lumbar spine was not incurred 
or aggravated during service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in July 2006 and 
March 2008.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, both of the above VCAA letters from the RO 
further advised the Veteran of the elements of a disability 
rating and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

In addition, with regard to new and material evidence, the 
March 2008 VCAA notice letter was compliant with the recent 
U. S. Court of Appeals for Veterans Claims (Court) decision 
in Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006).  In any 
event, with regard to the new and material evidence claim, 
since the Board is reopening this claim, there is no need to 
discuss whether there has been compliance with the notice and 
duty to assist provisions of the VCAA because even if, for 
the sake of argument, there has not been, this is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in December 2006, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the Veteran receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of his claim, such that the intended 
purpose of the notice is not frustrated and he is still 
provided proper due process.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication such as an SSOC 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO provided additional VCAA notice in 
March 2008, but did not go back and readjudicate the claim by 
way of a subsequent SSOC.  So in essence, based on the above 
caselaw, the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the Veteran did not submit any 
additional pertinent evidence in response to the March 2008 
VCAA notice letter.  In fact, in direct response to the March 
2008 VCAA letter, the Veteran submitted a statement in April 
2008, which indicated he had no additional evidence or 
information to provide to the VA.  Therefore, the absence of 
a subsequent SSOC after this notice is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  Medrano, 21 Vet. 
App. at 173.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here for any timing error.    

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), his VA treatment 
records, Social Security Administration (SSA) records, and 
some private medical records as identified and authorized by 
the Veteran.  In response to the VCAA letters, he has 
submitted hearing testimony, personal statements, and private 
medical evidence.  He also had a VA orthopedic examination 
with resulting medical nexus opinion concerning the cause of 
his low back disorder at issue - and, more specifically, 
whether it is linked to his military service.  See, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  At the 
hearing, the Veteran's representative requested yet another 
VA examination and opinion from a treating VA physician, but 
since the RO already secured a competent VA examination and 
opinion for the issue on appeal, there is no basis to secure 
yet another examination.  

The RO has attempted to secure private medical records from a 
Dr. Kent, which the Veteran authorized VA to obtain.  
However, the letter to Dr. Kent was returned to sender in 
October 1999 due to an unknown address.  The Veteran never 
subsequently provided any authorization with a correct 
address for this physician.  Moreover, although the RO 
attempted to secure private records from Friends Hospital, 
this provider indicated these records were no longer 
retained.  It is common practice for hospitals and physicians 
to retain medical records for as long as required by law and 
then to destroy them.  In this case, the Board is satisfied 
the RO has made reasonable efforts to obtain all private 
records adequately identified by the Veteran.  38 C.F.R. 
§ 3.159(c).  There is no basis for any further pursuit of 
these records.  Overall, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

New and Material Evidence to Reopen the Claim

The Veteran originally filed a claim for service connection 
for a low back disorder in August 1999.  In a June 2000 
rating decision, the RO denied this claim on the basis that 
it was not well grounded.  The RO provided him notice of that 
denial that same month.  On November 9, 2000, the VCAA (since 
codified at 38 U.S.C.A. § 5100 et seq.) became law.  The VCAA 
provided that under certain circumstances claims that had 
been denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, may be 
readjudicated on a de novo basis as if the denial had not 
been made.  VA law views unappealed rating decisions to be 
final as of the date of the notification letter (here June 
2000), not as of the date the one-year period expires.  See 
38 U.S.C.A. §§ 5104, 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2008).  Therefore, the prior June 2000 rating decision fell 
within the time frame for de novo readjudication of his low 
back disorder claim.  It follows that the original August 
1999 claim remained open, pending, and unadjudicated until 
the RO readjudicated the low back disorder issue on a de novo 
basis in a subsequent April 2002 rating decision.

In the April 2002 rating decision, the RO continued to deny 
service connection for a low back disorder.  The RO notified 
the Veteran of that decision in May 2002 and apprised him of 
his procedural and appellate rights, but he did not initiate 
an appeal.  Therefore, that decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2008).  
              
The RO chose not to reopen the claim in the December 2006 
rating decision on appeal.  Regardless of the RO's actions, 
the Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.

In the prior final April 2002 rating decision, the RO denied 
service connection for a low back disorder because there was 
no competent evidence of a current low back disorder, 
insufficient in-service evidence of a chronic low back 
disorder, and no current residuals connected with his in-
service treatment.   
         
The Veteran filed his claim to reopen service connection for 
a low back disorder in June 2006.  Therefore, the amended 
regulation for new and material evidence applies.  See 66 
Fed. Reg. at 45,620, indicating to apply the revised version 
of 38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001.  
        
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").
          
Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final April 2002 rating decision.  Specifically, VA 
treatment records dated in March 2007 and a December 2007 VA 
examiner diagnosed the Veteran with degenerative disc disease 
of the lumbar spine with bilateral disc bulges and left leg 
sciatica, based on August 2006 X-rays.  Thus, presuming the 
credibility of this evidence, these records now demonstrate 
medical evidence of a current low back disability.  So this 
evidence relates to an unestablished fact necessary to 
substantiate his low back disorder claim and raises a 
reasonable possibility of substantiating his claim; that is 
to say, this evidence is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Governing Laws and Regulations for Service Connection with 
Analysis

As discussed above, the Board has reopened the claim for 
service connection for a low back disorder. Therefore, the 
Board must now consider this issue based on all evidence of 
record.  The Board observes that the Veteran and his 
representative have had a full opportunity to address this 
issue on the merits, such that there is no prejudice to the 
Veteran by proceeding to the merits of the underlying service 
connection claim at this time.  Bernard, 4 Vet. App. at 392-
94.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  
A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 
495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per 
se, such as arthritis, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he injured his low back when he 
fell in training during his military service.  He maintains 
he has experienced "extreme" low back pain "every day and 
every night" since his in-service treatment in the 1970s.  
See September 2007 substantive appeal (VA Form 9).  In other 
words, he asserts continuity of his low back symptoms since 
service.  He adds that the low back pain began worsening even 
further in 2000.  See, e.g., report of December 2007 VA 
examiner.  

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
VA treatment records dated in March 2007 and a December 2007 
VA examiner diagnosed the Veteran with degenerative disc 
disease of the lumbar spine with bilateral disc bulges and 
left leg sciatica, based on August 2006 X-rays.  Therefore, 
the evidence at the very least clearly shows a current low 
back disorder.  Consequently, the determinative issue is 
whether this condition is somehow attributable to the 
Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

STRs dated in July 1974  reveal complaints of low back pain 
dating back to April 1974.  He also received treatment in May 
1974.  He received cortisone shots and Valium to treat the 
disorder.  There was a notation in July 1974 that he hurt his 
back lifting a heavy object.  The diagnoses in service 
included low back strain and bilateral paraspinal spasms, but 
X-rays were unremarkable.  He was put on limited duty profile 
until August 1974.  A July 1974 physical profile record 
indicated that his low back strain was temporary and not 
expected to exceed 90 days.  As of August 1974, he still 
complained of low back pain, but was returned to normal duty.  
At the hearing, the Veteran denied he underwent any 
separation examination.  See hearing testimony at pages 8-9, 
19.  However, this assertion is inaccurate.  A review of his 
STRs shows that he underwent a separation examination in 
September 1974.  Notably, at separation, he did not report 
any low back pain, and no low back disorder was objectively 
observed.  Therefore, his STR separation examination provides 
evidence against a finding of a chronic low back disorder in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

With regard to continuity of symptomatology, the Board 
acknowledges his assertion that he has experienced 
"extreme" low back pain "every day and every night" since 
his in-service treatment in the 1970s.  See September 2007 
substantive appeal.  However, at the hearing, he stated that 
it was a long time post-service before he received any 
treatment for his low back pain.  See hearing testimony at 
pages 10-11.  In this regard, he is indeed competent to 
report low back discomfort from the time of his military 
service.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R.§ 3.159(a)(2).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007); Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  In this vein, the Veteran's lay 
contentions in this case are outweighed by the post-service 
medical record which, as a whole, indicates he admittedly did 
not receive treatment for his low back disorder until decades 
after discharge from service.  See Barr, supra.  
Specifically, his lay assertions are less probative in light 
of the lack of corroborating medical evidence in service and 
for decades after.  In fact, all SSA, VA, and private medical 
evidence from the 1990s are negative for any complaints, 
treatment, or diagnosis of a low back disorder.  Although he 
is in receipt of SSA disability benefits for a variety of 
other significant disorders including Legionnaires' disease, 
pneumonia, sleep apnea, respiratory disorders, congestive 
heart failure, morbid obesity, plantar fasciitis, carpal 
tunnel syndrome, and major depressive disorder, he was never 
considered disabled because of a low back disorder in his SSA 
records.  Simply stated, if he has been suffering from in his 
own words  "extreme" low back pain "every day and every 
night" since 1974, the Board finds it highly unlikely that 
he would have waited until after 2000 to seek out medical 
treatment for this pain, or that the July 2006 SSA disability 
determination would be negative for any mention of low back 
pain, especially given the alleged severity of this disorder.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection may not be established based on chronicity 
in service or post-service continuity of symptomatology for 
disorder seen in service.  38 C.F.R. § 3.303(b); Savage, 10 
Vet. App. 494-97.  Likewise, since there is no objective 
indication of arthritis within one year after service, 
the Veteran is not entitled to application of the presumptive 
provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Arthritis, incidentally, must be 
objectively confirmed by X-ray.  38 C.F.R. § 4.71a, DC 5003.

Of equal significance is the report of the December 2007 VA 
examiner, who after a review of the claims folder and 
examination of the Veteran, opined that the Veteran's low 
back strain during his military service is of no relationship 
whatsoever to his degenerative disease of the lumbar spine, 
demonstrated 30 years after separation from service.  Thus, 
there is clear, competent medical evidence that is flatly 
against a nexus finding.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Although the 
Veteran at the hearing asserted that the examiner did not 
have access to the claims folder, the examiner clearly stated 
in his report that he did have access to it.  See hearing 
testimony at page 15.  The Board finds that this negative 
medical opinion is entitled to great probative weight against 
the claim.  

The Board acknowledges the Veteran's contentions at the 
hearing that the December 2007 VA examiner who provided the 
unfavorable opinion as well as another VA treating physician 
(Dr. "Thresher") told the Veteran that his current low back 
disorder was causally related to his low back strain during 
service.  See hearing testimony at pages 12-15, 18.  But the 
Board has thoroughly reviewed the VA examination report in 
addition to VA treatment records, but can find no VA 
physician who has offered any such favorable opinion in 
written form.  In this regard, "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The Board emphasizes that although the Veteran is competent 
to report any symptoms of a low back disorder he previously 
or currently has, he is not competent to render an opinion as 
to the medical etiology of his medically diagnosed low back 
disorder, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder, so there is no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent, the appeal is granted.

Service connection for a low back disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


